393 F.2d 107
UNITED STATES of America, Appellee,v.William Thomas MARCUM, Appellant.
No. 12012.
United States Court of Appeals Fourth Circuit.
Argued April 2, 1968.
Decided April 4, 1968.

David J. Lockwood, Huntington, W. Va. (Court-appointed counsel), for appellant.
George D. Beter, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
William Thomas Marcum was convicted by a jury of making and fermenting mash in violation of 26 U.S.C. § 5601 (a) (7) and possession of nontaxpaid whiskey in violation of 26 U.S.C. § 5604 (a) (1). He assigns error to the trial court's refusal to direct a judgment of acquittal at the conclusion of all the evidence. We find that the evidence was sufficient for the Court to submit to the jury the issue of the defendant's guilt or innocence. His conviction is


2
Affirmed.